DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim 9 objected to because of the following informalities:
In line 19 of claim 9, “the first tart” should read “the first target,” including an added comma after “first target” to correct the grammar of the phrase. 
Appropriate correction is required.

Claim Interpretation
The claim 1 limitation “a controller that is configured to cause the chamber to alternately sputter the first material from the first target and the second material from the second target, the alternate deposition of the first material and the second material performed without rotating the upper shield” is interpreted to only require any controller capable of carrying out the function of alternately sputtering material from the first target and second target without rotating the upper shield. Paragraphs 0067-0070 of the specification describes a controller or multiple controllers, which may be a general purpose computer processor, to control the overall functions of the PVD chamber, wherein the controller executes a software routine to cause the process chamber to perform processes. Paragraph 0069 of the specification states that the software routine transforms the general purpose computer into a specific purpose computer that controls the chamber operation; however, the software routine (i.e. algorithm) executed by the processor to perform the claimed functional language (alternately sputtering functional language is not given full patentable weight. See MPEP 2114(IV). Furthermore, if the computer-implemented limitation were interpreted under 35 U.S.C. 112(f), the specification must disclose an algorithm for performing the function to transform the controller from a general purpose computer to a special purpose computer. See MPEP 2181(II)(B).
Similarly, the claim 9 limitation of “a controller configured to cause molybdenum and silicon material to be alternately sputtered from the first target and the second target respectively without rotating the upper shield” is also interpreted to only require any controller capable of carrying out the function.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not fourth (205d), and first targets at the same rotational positions, as opposed to the claimed first, third, and second targets. Additionally, paragraphs 0048-0053 of the specification do not provide any support for the third target being exposed by the second shield hole while the first shield hole exposes the first or second targets. Furthermore, claim 10 requires that the second shield hole is over the third target while the first shield hole is over the fourth target. This arrangement seems to be met by Fig. 5A-5B but there is no support for achieving this arrangement within the structure of Figs. 4A-4C.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In lines 18-22 of claim 9, the limitation “rotatable to allow the first shield hole to expose the first target, the second target, and the third target when the upper shield is rotated to different positions and the second shield hole to expose the first target, the third target, and the second target when the upper shield is rotated to the different rotational positions” is unclear as to whether “when the shield is rotated to the different rotational positions” requires that the order of targets exposed by the first shield hole corresponds to the order the targets are exposed by the second shield hole (i.e. when the first shield hole exposes the second target, the second shield hole exposes the third target). Furthermore, if the order is intended to matter, the claim would require that the first and second shield hole both expose the first target at the same rotational position, which contradicts the “region between the first shield hole and the second shield hole.” For the purposes of examination, this limitation will be interpreted to require only that the recited targets are exposed by their associated shield holes in any three rotational positions without regard for the order the targets are recited.
Claims 10-11 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Otani (US 20120164354 A1).
Regarding claim 1, Wang teaches a multi cathode PVD chamber for depositing onto a substrate (136) (para 0019; Fig. 1) including a first and second cathode assembly (102) including a first and second backing plate (see annotated Fig. 3) to support a first (106) and second target (104), wherein one target is metallic (first material) and the other is dielectric (second material different from the first material) (para 0019; Fig. 3). Wang also teaches an upper shield (316) below the plurality of cathode assemblies (102) (para 0028; Fig. 3) having a first and second (shield) hole (518) having a diameter and positioned on the upper shield (516) (para 0031; Fig. 5). The shield is capable of rotating to expose different cathodes (para 0033) and thus is capable of exposing the first and second cathode through the first and second shield holes. 
Wang fails to explicitly teach the PVD chamber includes a controller configured to alternately sputter the first material from the first target and the second material from the second target tonto a substrate when a substrate is placed in the chamber, wherein the alternate deposition of the first and second material is performed without rotating the upper shield.
 However, Otani (US 20120164354 A1), in the analogous art of multi-target sputtering, teaches a control part for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116) similar to the shield of Wang (para 0032-0033; Fig. 1, Fig. 3C), wherein two different layers may be alternately laminated using the control part (para 0050). Wang also teaches sputtering power sources (112, 114) and an actuator (124) (shutter driving part) for rotating the shield (para 0020-0022; Fig. 3). Therefore, because Otani teaches that such controllers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control part (controller) of Otani in the Wang apparatus to control the power sources and shield actuator with a reasonable expectation of success. The rationale to 
The combination of Wang and Otani fails to explicitly teach the alternately sputtering material from the first target and the second target without rotating the upper shield. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of alternately sputtering material from the first and second target without rotating the upper shield. Specifically, Wang in view of Otani could rotate the shield, prior to sputtering, to expose the first and second target through the first and second shield holes and then alternately sputter the first and second target using the controller without rotating the shield between sputtering the first target material and sputtering the second target material.









Annotated Fig. 3 (Wang)

    PNG
    media_image1.png
    321
    512
    media_image1.png
    Greyscale


	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Otani (US 20120164354 A1), as applied to claim 1 above, and further in view of Lavitsky (US 20140271081 A1).
Regarding claim 2, Wang teaches a third and fourth cathode assembly including targets (507) comprising a second metal (same material as each other) (para 0031; Fig. 5). 
The combination of Wang and Otani fails to explicitly teach the third and fourth cathode assembly have backing plates. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include backing plates on the third and fourth cathodes of Wang because the first and second cathodes have backing plates (see annotated Fig. 3). 
The combination of Wang in view of Otani fails to explicitly teach that the third and fourth cathode assembly comprise the same material as the first material. However, Lavitsky (US 20140271081 A1), in the analogous art of pasting a sputtering chamber, teaches a method to prevent flaking in a sputtering chamber by sputtering/pasting a metal layer atop a metal nitride (dielectric) layer (para 0007), wherein 
Regarding claim 3, Wang teaches the upper shield is rotatable from a first position to a second position in which different targets are exposed (para 0009). Wang also teaches that the third and fourth metallic targets are exposed for a pasting process of the interior chamber while the first and second target are covered by the upper shield (para 0032, claim 20). Additionally, as described in the claim 1 rejection, Otani (US 20120164354 A1) teaches a control part for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116) similar to the shield of Wang (para 0032-0033; Fig. 1, Fig. 3C), wherein two different layers may be alternately laminated (para 0050). 
The combination of Wang in view of Otani and Lavitsky fails to explicitly teach rotating the upper shield to a second position in which the third and fourth target are exposed for a pasting process in which material from the third target and fourth target is pasted on the interior of the chamber while the first target and second target are covered by the upper shield. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 
Annotated Fig. 5 (Wang)

    PNG
    media_image2.png
    394
    357
    media_image2.png
    Greyscale


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Otani (US 20120164354 A1) and Lavitsky (US 20140271081 A1), as applied to claim 3 above, and further in view of Shibamoto (US 20110168545 A1).
Regarding claim 4, Wang teaches the upper shield 316 has a flat inside surface (Fig. 3). The combination of Wang in view of Otani and Lavitsky fails to explicitly teach the region between the first and second shield hole is not flat and a raised area is between the first and second shield hole with a height sufficient so that during a deposition process the raised area prevents material sputtered from 
However, Shibamoto (US 20110168545 A1), in the analogous art of multi-target sputtering, teaches a partition (131) (raised area) in the region between a first and second target to prevent contamination between the targets (para 0009; Figs. 5C, 6). The shield of Shibamoto (see annotated Fig. 6) and shield of Wang (Fig. 3 – 316) are both flat with openings for targets. Therefore, because Shibamoto teaches that such partition members were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a partition member in the region between the shield holes of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Annotated Fig. 6 (Shibamoto)

    PNG
    media_image3.png
    571
    656
    media_image3.png
    Greyscale

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Otani (US 20120164354 A1), Lavitsky (US 20140271081 A1), and Shibamoto (US 20110168545 A1), as applied to claim 4 above, and further in view of Mullapudi (US 20060231388 A1).
Regarding claim 5, Shibamoto also teaches the length of the partition member (raised area) is longer than the diameter of the targets and associated shield holes (Fig. 5C – 131, 132, 133).
 However, the combination of Wang in view of Otani, Lavitsky, and Shibamoto fails to explicitly teach that the raised area has a height greater than one centimeter from the flat inside surface. Mullapudi (US 20060231388 A1), in the analogous art of multi-target sputtering, teaches cross-contamination shields (96) extending from a top shield (90) between each target (72) position, wherein the height of the cross-contamination shields depends on the height of the top plate (59) above the wafers (41) and is typically about 1-6 inches (para 0084; Fig. 3, Fig. 11). Shibamoto and Mullapudi both teach a member extending from the top shield intended to prevent contamination between the targets (Shibamoto para 0009, Fig. 6 – 131; Mullapudi Abstract, Fig. 11 – 96). Because Shibamoto and Mullapudi teach similar partitions between targets, it would have been obvious to a person having ordinary skill in .
	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Otani (US 20120164354 A1), Lavitsky (US 20140271081 A1), Shibamoto (US 20110168545 A1) and Mullapudi (US 20060231388 A1), as applied to claim 5 above, and further in view of Hong (US 20050133365 A1).
Regarding claim 6, Wang teaches each cathode may have an associated magnetron (first and second magnet) (para 0020), which inherently have a (first and second) distance from the backing plate. The combination of Wang in view of Otani, Lavitsky, Shibamoto, and Mullapudi fails to explicitly teach that the first and second magnet are movable such that the first and second distance can be varied. 	However, Hong (US 20050133365 A1), in the analogous art of magnetron sputtering, teaches using a lift mechanism (124) to control the magnetron distance (magnets are movable such that the first and second distance can be varied) from the back of the target (para 0040; Fig. 4). Because Hong teaches that such magnetron lift mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetrons with lift mechanisms associated with each cathode of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 7, the combination of Wang in view of Otani, Lavitsky, Shibamoto, Mullipudi, and Hong fails to explicitly teach the first and second magnet are configured to move the first and 
However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of moving the first and second magnet to decrease the first and second distance, which inherently increases the magnetic strength produced by the first and second magnet, and to increase the first and second distance, which inherently decreases the magnetic field produced by the first and second magnet.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Otani (US 20120164354 A1) and Lavitsky (US 20140271081 A1), as applied to claim 3 above, and further in view of Yoshikawa (US 20050186485 A1).
Regarding claim 8, Wang teaches that the first target is metallic and that the metallic targets may be formed of molybdenum (para 0019). The combination of Wang in view of Otani and Lavitsky fails to explicitly teach that the second target comprises a silicon target.
 However, Yoshikawa (US 20050186485 A1), in the analogous art of multi-target sputtering, teaches a co-sputtering process of a metal containing target and a silicon target (abstract), wherein the metal containing target may be a molybdenum target (para 0037). Because Yoshikawa teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a molybdenum first target and silicon second target in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the . 
	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Yoshikawa (US 20050186485 A1), Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), Otani (US 20120164354 A1), and Lu (US 6589398 B1). 
Regarding claim 9, Wang teaches a multi cathode PVD chamber (para 0019) including a first and second cathode assembly (Fig. 3 – 102) including a first and second backing plate (see annotated Fig. 3) to support a first (Fig. 3 – 106) and second target (Fig. 3 – 104), wherein one target is metallic (106) (first material) and the other is dielectric (104) (second material different from the first material) (para 0019; Fig. 3). Wang teaches all of the claimed structural limitations, which is necessarily capable of alternately sputtering material from the first and second target without rotating the upper shield. Wang also teaches a third and fourth cathode assembly including targets (507) comprising a second metal (same material as each other) (para 0031; Fig. 5). 
Wang fails to explicitly teach the third and fourth cathode assembly have backing plates. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include backing plates on the third and fourth cathodes because the first and second cathodes had backing plates (see annotated Fig. 3).
Wang teaches that the first target is metallic and that the metallic targets may be formed of molybdenum (para 0019). 
Wang fails to explicitly teach that the second target comprises a silicon target. However, Yoshikawa (US 20050186485 A1), in the analogous art of multi-target sputtering, teaches a co-sputtering process of a metal containing target and a silicon target (abstract), wherein the metal containing target may be a molybdenum target (para 0037). Because Yoshikawa teaches that such sputtering targets were 
Wang also teaches an upper shield below the plurality of cathode assemblies (para 0028; Fig. 3 – 316, 102) having a first and second (shield) hole (518) having a diameter and positioned on the upper shield (para 0031; Fig. 5). Furthermore, Yoshikawa teaches that silicon and molybdenum targets may be co-sputtered while adjacent to each other (abstract, para 0037; Fig. 8 – 102a, 102b). Because Yoshikawa teaches that such target arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the targets in pairs of silicon and molybdenum (see modified Fig. 5) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The shield is capable of rotating to expose different cathodes (para 0033) and thus is capable of exposing the first and second cathode through the first and second shield holes (see modified Fig. 5 – base position).
Wang teaches the upper shield has a flat inside surface (Fig. 3 – 316).
 The combination of Wang in view of Yoshikawa fails to explicitly teach the region between the first and second shield hole is not flat and a raised area is between the first and second shield hole with a height sufficient so that during a deposition process the raised area prevents material sputtered from 
Shibamoto also teaches the length of the partition member (raised area) is longer than the diameter of the targets and associated shield holes (Fig. 5C – 131, 132, 133). However, the combination of Wang in view of Yoshikawa and Shibamoto fails to explicitly teach that the raised area has a height greater than one centimeter from the flat inside surface.
 Mullapudi (US 20060231388 A1), in the analogous art of multi-target sputtering, teaches cross-contamination shields (96) extending from a top shield (90) between each target (72) position, wherein the height of the cross-contamination shields depends on the height of the top plate (59) above the wafers (41) and is typically about 1-6 inches (para 0084; Fig. 3, Fig. 11). Shibamoto and Mullapudi both teach a member extending from the top shield intended to prevent contamination between the targets (Shibamoto para 0009, Fig. 6 – 131; Mullapudi Abstract, Fig. 11 – 96). Because Shibamoto and Mullapudi teach similar partitions between targets, it would have been obvious to a person having ordinary skill in 
The combination of Wang in view of Yoshikawa, Shibamoto, and Mullipudi fails to explicitly teach the PVD chamber includes a controller that is configured to cause the chamber to alternately sputter molybdenum and silicon from the first target and the second target without rotating the upper shield. 	However, Otani (US 20120164354 A1), in the analogous art of multi-target sputtering, teaches a control part for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116) similar to the shield of Wang (para 0032-0033; Fig. 1, Fig. 3C), wherein two different layers may be alternately laminated using the control part (para 0050). Wang also teaches sputtering power sources (Fig. 3 – 112, 114) and an actuator (shutter driving part) (Fig. 3 – 124) for rotating the shield (para 0020-0022). Therefore, because Otani teaches that such controllers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control part (controller) of Otani in the Wang apparatus to control the power sources and shield actuator with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Wang in view of Yoshikawa, Shibamoto, Mullipudi, and Otani fails to explicitly teach that the shield is rotatable to allow the first shield hole to expose the first target, second target, and third target, when the shield is rotated to different rotational positions and the second shield hole to expose the first target, third target, and second target when the shield is rotated to the different rotational positions. However, the limitation merely states the intended use of the apparatus. A claim 
Modified Fig. 5 (Wang)

    PNG
    media_image4.png
    404
    378
    media_image4.png
    Greyscale

The combination of Wang in view of Yoshikawa, Shibamoto, Mullipudi, and Otani fails to explicitly teach that the third and fourth target are molybdenum. However, Wang teaches that the 
Regarding claim 10, The combination of Wang in view of Yoshikawa, Shibamoto, Mullipudi, Otani, and Lu fails to explicitly teach the upper shield is configured to be rotated to a second position with respect to the first, second, third, and fourth targets so that the second shield hole is over the third target to expose the third target and the first shield hole is over the fourth target to expose the first target. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the upper shield to expose the third target through 
Regarding claim 11, Wang teaches the shield is rotated (to a second position) for a pasting operation using metallic targets (para 0032, claim 20), wherein the first and second targets are covered (modified Fig. 5 – second position). Additionally, the combination of Wang in view of Yoshikawa and Lu teaches that the pasting of the chamber interior is performed with molybdenum as described in the claim 9 rejection. Furthermore, as described in the claim 9 rejection, Otani teaches a controller to control the rotation of the shield and sputtering of multiple targets and thus is capable of performing a pasting operation wherein molybdenum from the third target and the fourth target are pasted on the interior of the chamber and the first target and the second target are covered by the upper shield (see modified Fig. 5 – second position).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of copending Application No. 16 in view of Wang (US 20170178877 A1), Lu (US 6589398 B1), and Otani (US 20120164354 A1). 
Regarding claim 1, the reference application (16801621) claim 1 teaches a plurality of cathode assemblies including a first cathode assembly including a first backing plate to support a first target during a sputtering process and a second cathode assembly including a second backing plate configured to support a second target. Reference claim 1 also teaches an upper shield below the plurality of cathode assemblies including a first shield hole having a diameter and positioned on the upper shield and with respect to the first and second cathode assemblies to expose the first target and a second shield hole having a diameter and positioned on the upper shield to expose the second target. Additionally, reference claim 5 teaches the first target comprises molybdenum (first material) and the 
Regarding claim 2, reference claim 5 teaches a third cathode assembly including a third backing plate to support a third target during a sputtering process and a fourth cathode assembly including a fourth backing plate configured to support a fourth target. The reference claims fail to explicitly teach that the third and fourth target comprises the same material as the first target and the second target. However, reference claim 5 teaches the first target is molybdenum and the second target is silicon. Additionally, Wang (US 20170178877 A1) teaches a multi-cathode deposition chamber wherein two different targets are deposited onto a substrate (para 0019; Fig. 1) and the shield is rotated for a pasting operation using metallic targets (para 0032, claim 20), wherein the first and second targets are covered. Because Wang and the reference application both teach depositing from a plurality of cathodes, one of which may include molybdenum (Reference claim 1, 5; Wang para 0019), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform a pasting operation. Additionally, Lu (US 6589398 B1) teaches a method to prevent flaking in a sputtering chamber by sputtering/pasting a metal layer atop a metal nitride (dielectric) layer in order to encapsulate the metal nitride (col 1 line 44-55), wherein the metal used for pasting may be molybdenum (col 2 line 58-63). Because Lu teaches that such pasting materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use molybdenum as the pasting material in the apparatus of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
Regarding claim 3, reference claim 1 teaches exposing the first and second targets through shield holes and that the shield is rotatable. The reference claims in view of Wang teaches the shield is rotated for a pasting operation using metallic targets (para 0032, claim 20), wherein the first and second targets are covered, as described in the claim 2 rejection above. The combination of the reference claims in view of Wang and Lu fails to explicitly teach the controller is configured to cause the PVD chamber to rotate the upper shield to a second position in which the third target and the fourth target are exposed for a pasting process in which material from the third target and fourth target is pasted on the interior of the chamber while the first target and second target are covered by the upper shield. However, Otani (US 20120164354 A1) teaches a control part for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116), wherein two different layers may be alternately laminated using the control part (para 0050). The reference application teaches the upper shield is rotated (claim 7) and uses a controller to alternately sputter material from a first and second target. Therefore, because Otani teaches that such controllers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control part (controller) of Otani in the reference application apparatus to control the shield rotation in addition to sputtering with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 4, reference claims 1 and 2 teach all additional claim limitations.

Regarding claim 6, reference claim 3 teaches all additional claim limitations.
Regarding claim 7, reference claim 4 teaches all additional claim limitations.
Regarding claim 8, reference claim 5 teaches all additional claim limitations.
Regarding claim 9, reference claim 9 teaches all of the claim limitations except the third and fourth target material comprising molybdenum. Additionally, Wang (US 20170178877 A1) teaches the shield is rotated for a pasting operation using metallic targets (para 0032, claim 20), wherein the first and second targets are covered. Because Wang and the reference application both teach depositing from a plurality of cathodes, one of which may include molybdenum (Reference claim 1, 5; Wang para 0019), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform a pasting operation. Additionally, Lu (US 6589398 B1) teaches a method to prevent flaking in a sputtering chamber by sputtering/pasting a metal layer atop a metal nitride (dielectric) layer in order to encapsulate the metal nitride (col 1 line 44-55), wherein the metal used for pasting may be molybdenum (col 2 line 58-63). Because Lu teaches that such pasting materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use molybdenum as the pasting material in the apparatus of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 10, the reference application in view of Wang teaches the shield is rotated for a pasting operation using the third and fourth metallic targets (para 0032, claim 20), wherein the first and 
Regarding claim 11, the reference application in view of Wang teaches the shield is rotated for a pasting operation using metallic targets (para 0032, claim 20), wherein the first and second targets are covered, as described in the claim 9 rejection. The reference application in view of Wang fails to explicitly teach the controller is configured to cause the PVD chamber to perform a pasting operation wherein molybdenum from the third target and the fourth target are pasted on the interior of the chamber and the first target and the second target are covered by the shield. However, Otani (US 20120164354 A1) teaches a control part for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116), wherein two different layers may be alternately laminated using the control part (para 0050). The reference application teaches the upper shield is rotated (claim 7) and uses a controller to alternately sputter material from a first and second target. Therefore, because Otani teaches that such controllers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control part (controller) of Otani in the reference application apparatus to control the shield rotation in addition to sputtering with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), Otani (US 20120164354 A1), and Lu (US 6589398 B1).
Wang fails to explicitly teach a controller configured to alternately sputter the first and second target materials. However, Otani teaches a controller for alternately sputtering two targets and rotating a shield similar to that of Wang.
Shibamoto (US 20030019739 A1) and Subramani (US 20170053784 A1) are no longer relied upon and thus the arguments related to these references are moot.
Shibamoto (US 20030019739 A1) has been replaced with Shibamoto (US 20110168545 A1), which more clearly indicates a partition member extending from a shield analogous to that of Wang.
Subramani has been replaced with Mullapudi (US 20060231388 A1) to teach the height of a partition extending from a top shield.
Lavitsky (US 20140271081 A1) is no longer relied upon in the rejection of claim 9 and thus the arguments regarding Lavitsky are moot. However, Lavitsky is now included in the rejection of claim 2. Specifically, Lavitsky is cited to teach that the metal material used for pasting may be the same as the metal material being deposited to form a dielectric.
In the claim 9 rejection, Lavitsky has been replaced by Lu, which more clearly teaches that Molybdenum may be used as a pasting material.
Applicant argues that amended claim 1 requires a controller that is configured or programmed to perform the recited functions and not merely a PVD chamber whose controller could operate the chamber as recited. However, this argument is not persuasive because, as described in the “Claim Interpretation” section above, computer-implemented functional claim limitations (e.g. a controller) without a specific software routine (i.e. algorithm) disclosed to perform the claimed functional language (alternately sputtering material from the first target and second target without rotating the upper shield) is interpreted under its broadest reasonable interpretation of a simple device (i.e. general purpose controller), as opposed to a specialized computer running on an algorithm or program, and the functional language is not given full patentable weight
Regarding the provisional double patenting rejections, the independent claims of both the instant application and the reference application have been similarly amended and thus a provisional double patenting rejection is still proper. Furthermore, Wang, Lu, and Otani teach the differences between the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797